c

                                                                       204




             OFFICE   OF THE ATTORNEY    GENERAL    OF TEXAS
                                AUSTIN




i:‘.‘.   :




                                         IQO,8hall wlataln
                                          0~ 0rr~    r0s, 8d0,
                                          asuit    0r ahi ait~
                                         2~0    0r bttm088    28
::,




,‘:


,, .




t..
<:I
i,
:.
  $.


i:


!.‘.

:,-

:.. .




I;,
‘1..
207
 1,
!i.
 :
                  tiM      W6OWt      in dQlbtP8 Md               dOkIt.to POFO than the
                  8ti@     Wbltt     Of   fOOd      and     0th.r  Oamraoditi88          tOP
                  human     oonsumption            0614     by 8Uob  llOtma60           during
                  such hours, be ontitled vlthout being required
                  to Jttiy
                        lnt it80
                               t.h 6M iW,
                                        t06 8Up JdfB S6Slt6
                                                         Ii-
                                                           FJ
                  QWI88     aUthOFikLng            hln     t0   8e11    @U&3 bOVOP~O#
                                                                               --              dur-
                  fng any hour af any day. . ..'w8i$                                         aura)
                           The first part of the fokgoing                           pxwlalon (In the rb-
          IO&W3    ai     CL 8U~bl!Wt~                   ~OOd-h6ll&OX’*~          liMUUC#) foFbi68 the
          sale oi beer bbtwebn l2100 oQ&ook mldal~bt    and 7100 A.M. and
          Op %lZltt6~   the 86l4N Wt.hUOC +ht th0 8a1e Of ~QtOl-  (Vbioh
          br dQfl.nLtionino1UdO8  alo  aad Uine) $8 forbidden by SeCtloo
          a5 or Artiols I. Theip~ovlro      oonlMn6d in Seotion lOe, hov-
          OlTOP,perarit8   th0 &iOldel Of Q ~U@OYWA%U-]~    f6cnt-htUldbP’S    li-
          oenae to sell at all ti.nW uhauvor bevoragee ha is authorlrod..
           t0 SO= Ut8d.Whi8 beSi0 liOCUl80.     Ii’ th6 b68f0   license be 8
          Rotall    (bm)   Dealbr@~cJLtaen88,the holdor inay 0641 beer at all
           tfnos; ii th6 bWlO~lb%UlS6 be a3Uins Mb %o* Ret8lhiw't Poe-
          -t, th6 holt%rmag ml1 at.e3.lt-8           tha b8vwa60n inalu&ed
           io 8UOh mt         %.O., btmr, taleend wine certtabing not mar6
           tbn fourteen [X4$) p8r 06nt of oloohol by voluw.             That the
           8~1saantal     lloense eppues to al6 MA vine eo wall ar bOO2'Is
         . ln&i&d      by th6 undersmamd Vocd8 in hOtl6n 10 (a) qited
                  .
                     Ths rfghtr oonferred by a mipplomental food-handloz?#8
          lloense to me11 8t lU hOuC8, 18 rubjoot t0 OUFtoi~Sit, how-
          Wor,%y    z'OEi8WUlblOlaOa1 regulation@ e~p~'oa8lyauthorized by
          8OdiOB   m$,  8UpP8.   In othw vomls, the rfgbt conferred by a
Y.             bt86Zltdku&WtnSQ i8 0 6OBd.itiOMl d.&ht UhiCh WIRYbe liEdt-

                           86ct1on        1   of   the coFpwa          Chrirti      0 dinartce       prohibits
          thtxaiale ot beor vithln                   t$aooity 1-W                  botvmen the hotwe OS.
i
:.   trw A.& asnoo A.#. Thlo qpero                                               to be a reamnab    exer-
!'~, aim or the authority espronolygmnted to the City by so&ion
     loa, rupra. Thotruahaa     arUfwnce la valid under the olrQ=-
     8tAilQ98 i8 nipported by the
t


i.
                            1
                                          Of ooume, a0 ho                  stat0 llc~s.utes pot31
1;                and d.l;ah              balls, if a city should sock, by tbie




     s
,..
     i)
:.     ..
              212




awatlola
      .y.’
             ..
usbouto;ttheaemt3ma
                  pl@Qbfbitiag
                           t&eaalba6Bll elwhouo
      .     &LIaadbytw8aQAateafo4ouatorCf?ll
       or OW
          emm Oi7 , at peg03478        145 8. u. 34
                     f* Roll0&,Raelhom8t,         T
Fwft          aeruue
215
                                          . .-.
                                                  2%




       .&DtloP6:




      ..




                   c’:.   ‘2   y,;.;,.,




::\